Title: Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 29 July 1809
From: Jefferson, Thomas
To: Du Pont de Nemours, Pierre Samuel


      
        Dear Sir
         Monticello July 29. 09
      
       The bearer hereof, mr Smith, is the son of Genl Smith of Baltimore, whose revolutionary services, as well as his civil station among us, that of a Senator, & a distinguished one of the United States, cannot be unknown to you who have taken so long, & so friendly an interest in whatever regards, or is done in the US. his son, who wishes to qualify himself to be useful to his country hereafter, will visit Paris, and will wish to derive from the visit, all the useful information he can acquire. urged by my own desire to aid the laudable views of our young men whose station & circumstances in life may bring them into our councils or commands, & knowing your particular sense of the importance of a right direction in youth to those on whom are to devolve the care of the liberties & interests of their country, I take the liberty of presenting him to you, & of praying you to befriend his views while in your Metropolis. you will do it with the greater satisfaction on being assured he will prove himself not unworthy of your attentions. mihi, tu, tui, tua omnia maximae curae sunt, et, dum vivam, erunt. cura ut valeas, et me, ut amaris, ama. Vale. 
      
            Th:
            Jefferson
    